In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                          Filed: July 27, 2017

* * * * * * * *                      *    *   *    * *
DALTON TRUAX, III,                                   *
                                                     *                 UNPUBLISHED
                  Petitioner,                        *
                                                     *                 Special Master Gowen
v.                                                   *                 No. 15-1099V
                                                     *
SECRETARY OF HEALTH                                  *                 Joint Stipulation; Tetanus-Diphtheria
AND HUMAN SERVICES,                                  *                 Vaccine; Guillain-Barré Syndrome
                                                     *                 (GBS)
                  Respondent.                        *
                                                     *
*    * * *        *    *    *   *    *    *   *    * *

Jessica Wittmer Hayes, Murray Law Firm, New Orleans, LA, for petitioner.
Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                                      DECISION ON STIPULATION1

        On September 30, 2015, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”).
Petitioner alleges that he suffered Guillain-Barré Syndrome (GBS) after receiving a tetanus-
diphtheria vaccine on or about September 16, 2012. Petition at 1; Stipulation, filed July 26,
2017, at ¶ 1. “Respondent denies that the tetanus-diphtheria vaccine is the cause of petitioner’s
alleged GBS, and/or any other injury or his current condition. ” Stipulation at ¶ 6.

        Nevertheless, on July 26, 2017, the parties filed the attached stipulation, stating that a
decision should be entered awarding compensation. The undersigned finds the stipulation
reasonable and adopts it as the decision of the Court in awarding damages, on the terms set forth
therein.

       Pursuant to the terms stated in the attached Stipulation, the undersigned awards the
following compensation:
1
  Because this decision contains a reasoned explanation for the action in this case, the undersigned intends to post it
on the website of the United States Court of Federal Claims, pursuant to the E-Government Act of 2002, see 44
U.S.C. § 3501 note (2012). The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before
the decision is posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a
proposed redacted version of the decision.” Id. If neither party files a motion for redaction within 14 days, the
decision will be posted on the court’s website. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease of
citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa (2012).
         A lump sum of $120,000.00, in the form of a check payable to petitioner. This amount
         represents compensation for all items of damages that would be available under 42
         U.S.C. § 300aa-15(a).

        The undersigned approves the requested amount for petitioner’s compensation. In the
absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is
directed to enter judgment in accordance with this decision.3

         IT IS SO ORDERED.

                                                               s/Thomas L. Gowen
                                                               Thomas L. Gowen
                                                               Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice renouncing
the right to seek review.

                                                          2
Case 1:15-vv-01099-UNJ Document 46 Filed 07/26/17 Page 1 of 5
Case 1:15-vv-01099-UNJ Document 46 Filed 07/26/17 Page 2 of 5
Case 1:15-vv-01099-UNJ Document 46 Filed 07/26/17 Page 3 of 5
Case 1:15-vv-01099-UNJ Document 46 Filed 07/26/17 Page 4 of 5
Case 1:15-vv-01099-UNJ Document 46 Filed 07/26/17 Page 5 of 5